                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

ALEMAYEHU ABI,

                 Petitioner,

v.                                             CASE NO. 4:18cv594-RH-MAF
WILLIAM BARR et al.,

                 Respondents.

_____________________________/


                            ORDER DISMISSING THE PETITION


        This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 24. No objections have been filed. Upon consideration,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The petition is dismissed as

moot.” The clerk must close the file.

        SO ORDERED on April 9, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:18cv594-RH-MAF
